Title: From Alexander Hamilton to Lewis Tousard, 6 September 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            New York Sep 6. 1799
          
          It has been represented that the Fort at Portsmouth wants a new magazine new platforms embrazures, that the walls require to be repaired and the cannon to be mounted.
          It is my wish that the state of this post may be surveyed and a specific report, made to me of what may be indispensable to be done, towards putting the Fort to in a state fit for service,   with an estimate of the probable expence.
          You will judge whether this service must necessarily be performed by yourself, or whether you can assign to it another officer, and you will take measures accordingly. This object is not to be preferred to one more important.
          With great consideration I am Sir Yr. Obed St
          Major Toussard
        